DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the image quality of Figure 04 renders the text included within Figure 04 illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "123" and "173" have both been used to designate the “blood pressure determination unit.”  
Reference characters "120," "170," and "220" have all been used to designate the “blood pressure estimation device.”  
Reference characters "121" and "221" have both been used to designate the “determination feature amount storage unit.”  
Reference characters "S22B" and "22B" have both been used to designate the “differential value calculation process.”    
Reference characters "124" and "174" have both been used to designate the “estimated blood pressure value output unit.”    
Reference characters "110," "160," and "210" have all been used to designate the “face image acquisition device.”    
Reference characters "S1" and "S3" have both been used to designate the “face image acquisition process.”    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of at least the terms Avionics found in Paragraphs [0152], [0169], and [0190], and Finapres found in Paragraphs [0152], [0169], and [0191], which are trade names or marks used in commerce, have been noted in this application. These and other such terms should be accompanied by the generic terminology; furthermore these and other such terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 5, 9, and 21 are objected to because of the following informalities:  
Regarding claim 5 the phrase “according to any one of claims 2” is used. It is suggested this be rewritten to say, “according to claim 2.”.  
Regarding claim 9 the phrase “extraction unit becomes high..” is used which ends in two periods. It is suggested this be rewritten to say “extraction unit becomes high.”
Regarding claim 21 the phrase “leaning device” is used. It is suggested this be rewritten to say “learning device.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The nonce term “face image acquisition unit” is used in claim 1. This nonce term is then modified by the functional language which says that the unit “acquires a face image of a subject in a non-contact manner” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claims 2, 3, and 6 which each also modify this term using functional language and which do not provide modification by sufficient structure, material, or acts for performing the respectively claimed functions.
The nonce term “blood pressure estimation unit” is used in claim 1. This nonce term is then modified by the functional language which says that the unit “estimates a blood pressure of the subject based on a spatial feature amount of the face image” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claims 2, 3, and 6 which each also modify this term using functional language and which do not provide modification by sufficient structure, material, or acts for performing the respectively claimed functions.
The nonce term “correlation data storage unit” is used in claim 2. This nonce term is then modified by the functional language which says that the unit “stores correlation data…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claim 3 which also modifies this term using functional language and which does not provide modification by sufficient structure, material, or acts for performing the claimed function.
The nonce term “spatial feature amount extraction unit” is used in claim 2. This nonce term is then modified by the functional language which says that the unit “extracts…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claim 6 which also modifies this term using functional language and which does not provide modification by sufficient structure, material, or acts for performing the claimed function.
The nonce term “blood pressure determination unit” is used in claim 2. This nonce term is then modified by the functional language which says that the unit “determines the blood pressure value…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claim 3 which also modifies this term using functional language and which does not provide modification by sufficient structure, material, or acts for performing the claimed function.
The nonce term “estimated blood pressure value output unit” is used in claim 2. This nonce term is then modified by the functional language which says that the unit “outputs the value determined…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claim 3 which also modifies this term using functional language and which does not provide modification by sufficient structure, material, or acts for performing the claimed function.
The nonce term “weighted time series calculation unit” is used in claim 3. This nonce term is then modified by the functional language which says that the unit “calculates a weighted time series…” without modification by sufficient structure, material, or acts for performing this claimed function.
The nonce term “weighted time series differential value calculation unit” is used in claim 3. This nonce term is then modified by the functional language which says that the unit “calculates a differential value…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claims 4, 12, and 17 which each also modify this term using functional language and which do not provide modification by sufficient structure, material, or acts for performing the respectively claimed functions.
The nonce term “determination feature amount storage unit” is used in claim 6. This nonce term is then modified by the functional language which says that the unit “stores a determination…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claim 7 which also modifies this term using functional language and which does not provide modification by sufficient structure, material, or acts for performing the claimed function.
The nonce term “blood pressure stage determination unit” is used in claim 6. This nonce term is then modified by the functional language which says that the unit “determines the blood pressure stage…” without modification by sufficient structure, material, or acts for performing this claimed function.
The nonce term “estimated blood pressure stage output unit” is used in claim 6. This nonce term is then modified by the functional language which says that the unit “outputs the determination…” without modification by sufficient structure, material, or acts for performing this claimed function.
The nonce term “machine learning unit” is used in claim 7. This nonce term is then modified by the functional language which says that the unit “includes a learning data storage unit… a feature amount extraction unit… a feature amount learning unit…” without modification by sufficient structure, material, or acts for performing this claimed function.
The nonce term “learning data storage unit” is used in claim 7. This nonce term is then modified by the functional language which says that the unit “stores a plurality of…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claim 9 which also modifies this term using functional language and which does not provide modification by sufficient structure, material, or acts for performing the claimed function.
The nonce term “feature amount extraction unit” is used in claim 7. This nonce term is then modified by the functional language which says that the unit “extracts the spatial feature…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claim 9 which also modifies this term using functional language and which does not provide modification by sufficient structure, material, or acts for performing the claimed function.
The nonce term “feature amount learning unit” is used in claim 7. This nonce term is then modified by the functional language which says that the unit “changes network parameters of the learned model…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claim 9 which also modifies this term using functional language and which does not provide modification by sufficient structure, material, or acts for performing the claimed function.
The nonce term “learning device” is used in claim 9. This nonce term is then modified by the functional language which says that the device comprises “a learning data storage unit that stores…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this nonce term is also used in claims 15 and 21 which each also modify this term using functional language and which do not provide modification by sufficient structure, material, or acts for performing the respectively claimed functions.
The term “non-volatile recording medium recording a program … means for” is used in claim 16. This term is then modified by the functional language which says “estimating a blood pressure of a subject…” without modification by sufficient structure, material, or acts for performing this claimed function. Similarly this term is also used in claims 17 and 19 which each also modify this term using functional language and which do not provide modification by sufficient structure, material, or acts for performing the respectively claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Please note that for the purposes of this examination the phrase “face image acquisition unit,” is being interpreted to include “infrared thermography” devices or “visible image capturing device[s]” as described in Paragraphs [0094] and [0121] in the specification as performing the claimed function, and equivalents thereof. 
Please note that for the purposes of this examination the phrase “blood pressure estimation unit,” is being interpreted to include “installing and executing a program according to the present invention in a general-purpose computer” as described in Paragraphs [0075], [0096], and [0122] in the specification as performing the claimed function, and equivalents thereof. The details of this program are considered to be described in prose in particular embodiments one and two described on Pages 24 to 33 and 39 to 49 in the specification as performing the claimed function, and equivalents thereof.
Please note that for the purposes of this examination the phrase “machine learning unit” is being interpreted to include a “learning device” as described in Paragraph [0120] in the specification as performing the claimed function, and equivalents thereof. The phrase “learning device” is being interpreted to include “non-volatile recording medium recording a program” as described in claim 21 as performing the claimed function, and equivalents thereof. The details of this program are considered to be described in prose in particular embodiment three described on Pages 33 to 39 and 49 to 65 in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-9, 12, 13, 15, 17, 18, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim limitation “correlation data storage unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0078] states the “correlation data storage unit” is performed by “a functional block that stores the correlation data.” There is no disclosure of any particular structure, either explicitly or inherently, to perform correlation data storage. The use of the term “functional block” is not adequate structure for performing correlation data storage because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “storage unit” refers to data storage devices and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “spatial feature amount extraction unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0079] states the “spatial feature amount extraction unit” is performed by “a functional block [that] extracts the weighted time series of the independent components of the face image FI as the spatial feature amount.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the feature amount extraction. The use of the term “functional block” is not adequate structure for performing the feature amount extraction because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “spatial feature amount extraction unit” refers to image signal processing and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “blood pressure determination unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0080] states the “blood pressure determination unit” is performed by “a functional block that determines a blood pressure value.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the blood pressure determination. The use of the term “functional block” is not adequate structure for performing the blood pressure determination because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “blood pressure determination unit” refers to signal processing and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “estimated blood pressure value output unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0081] states the “estimated blood pressure value output unit” is performed by “a functional block that outputs the value determined by the blood pressure determination unit.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the value output. The use of the term “functional block” is not adequate structure for performing the value output because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “output unit” refers to displaying or presenting a value and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “weighted time series calculation unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0101] states the “weighted time series calculation unit” is performed by “a functional block that calculates the weighted time series.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the weighted time series calculation. The use of the term “functional block” is not adequate structure for performing the weighted time series calculation because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “calculation unit” refers to signal processing and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “weighted time series differential value calculation unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0102] states the “weighted time series differential value calculation unit” is performed by “a functional block that calculates the first-order differential value A' and the second-order differential value A" from the first weighted time series Al.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the weighted time series differential calculation. The use of the term “functional block” is not adequate structure for performing the weighted time series differential calculation because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “calculation unit” refers to signal processing and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “determination feature amount storage unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0125] states the “determination feature amount storage unit” is performed by “a functional block that stores a determination spatial feature amount.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the storage of a determination feature amount. The use of the term “functional block” is not adequate structure for performing the storage of a determination feature amount because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “storage unit” refers to data storage devices and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “blood pressure stage determination unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0127] states the “blood pressure stage determination unit” is performed by “a functional block that stores a determination spatial feature amount.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the blood pressure stage determination. The use of the term “functional block” is not adequate structure for performing the blood pressure stage determination because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “blood pressure stage determination unit” refers to signal processing and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “estimated blood pressure stage output unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0128] states the “estimated blood pressure stage output unit” is performed by “a functional block that outputs the determination result.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the stage output. The use of the term “functional block” is not adequate structure for performing the stage output because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “output unit” refers to displaying or presenting a value and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “learning data storage unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0130] states the “learning data storage unit” is performed by “a functional block that stores a plurality of learning face images.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the storage of learning data. The use of the term “functional block” is not adequate structure for performing the storage of learning data because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “storage unit” refers to data storage devices and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “feature amount extraction unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0131] states the “feature amount extraction unit” is performed by “a functional block that extracts the spatial feature amount of the learning face image.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the feature amount extraction. The use of the term “functional block” is not adequate structure for performing the feature amount extraction because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “feature amount extraction unit” refers to image signal processing and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “feature amount learning unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification Paragraph [0132] states the “feature amount learning unit” is performed by “a functional block that changes network parameters of the learned model.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the feature amount learning. The use of the term “functional block” is not adequate structure for performing the feature amount learning because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “learning unit” refers to image signal processing and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage device structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2-9, 12, 13, 15, 17, 18, and 21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. As described above in the section regarding Claim Rejections - 35 USC § 112(b), the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 101
Claims 1-16 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite a blood pressure estimation system which uses a face image acquisition unit that acquires a face image of a subject in a non-contact manner, and a blood pressure estimation unit that estimates a blood pressure of the subject based on a spatial feature amount of the face image. 
The limitations of acquiring a face image and estimating a blood pressure, cover performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting an “image acquisition unit” and a “blood pressure estimation unit” nothing in the claimed elements precludes these steps from practically being performed in the mind. For example, but for the “image acquisition unit” language, the limitation of “acquir[ing]” in this context encompasses the user manually obtaining face images of a subject in a non-contact manner. Similarly, but for the by an “blood pressure estimation unit” language, the limitation of “estimat[ing] a blood pressure of the subject” in this context encompasses the user manually estimating a blood pressure of the subject based on a spatial feature amount of the face image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the face image acquisition unit and the blood pressure estimation unit to perform acquiring and estimation in these steps. The units in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. No actual apparatus is being positively recited where data is somehow being obtained (e.g. in the form of binary codes or printed on a paper) or is recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a units to perform both the acquiring and estimating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 
Regarding the claims 2-16 and 19-21 they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 2-16 and 19-21 are also found not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-11, 14-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0199870 A1).
	Regarding claim 1, Lee discloses a blood pressure estimation system (See Lee: Para. [0051] (providing for the, "detection of human blood pressure and more specifically to a system and method for contactless human blood pressure determination")) comprising: 
a face image acquisition unit that acquires a face image of a subject in a non-contact manner (See Lee: Para. [0053] (clarifying that there is no, "direct physical contact between a subject and a blood pressure measurement instrument ... remote blood pressure measurement can be performed on a subject using a suitable imaging device, such as by a video camera communicating over a communications channel") and Para. [0055] (stating that the process includes, "capturing the subject's face with the camera")), and 
a blood pressure estimation unit that estimates a blood pressure of the subject based on a spatial feature amount of the face image (See Lee: Para. [0063] (providing that the, "TOI [transdermal optical imaging] signals can be taken from regions of interest (ROIs) of the human subject, for example forehead, nose, and cheeks, and can be defined manually or automatically for the video images ... [and] preferably selected on the basis of which HC [hemoglobin concentration] is particularly indicative of blood pressure measurement")).
	Regarding claim 2, Lee discloses the blood pressure estimation system according to claim 1 (See above discussion), wherein the blood pressure estimation unit includes a correlation data storage unit that stores correlation data indicating a relationship between a weighted time series of an independent component of the face image and a blood pressure (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0066] (stating that the, "machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time ... the system ... can monitor more complex migrating HC changes across multiple ROIs by observing (or graphing) the spatial dispersion (HC distribution between ROIs) as it evolves over time"), Paras. [0070]-[0073] (clarifying that, "memory cells ... [are] updated at every time step t ... [using] weight matrices"), and Para. [0080] (providing that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure")), 
a spatial feature amount extraction unit that extracts a weighted time series of the independent component of the face image as a spatial feature amount by analyzing the independent component of the face image acquired by the face image acquisition unit (See Lee: Para. [0066] (providing that to, "extract facial blood flow data, facial HC change data on each pixel of each subject's face image is extracted as a function of time when the subject is being viewed by the camera … the subject's face can be divided into a plurality of regions of interest (ROIs) ... In this way, data in each ROI can be averaged")), 
a blood pressure determination unit that determines the blood pressure value corresponding to the weighted time series extracted by the spatial feature amount extraction unit on the basis of the correlation data (See Lee: Para. [0080] (stating that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure")), and 
an estimated blood pressure value output unit that outputs the value determined by the blood pressure determination unit as an estimated value of the blood pressure of the subject (See Lee: Para. [0081] (clarifying that, "the machine learning module ... allows for the generation of probabilistic mappings or multi-dimensional transfer-functions between the extracted bio-signals presented as training input, as described herein, and the resultant systolic blood pressure (SBP) and diastolic blood pressure (DBP) estimates as the outputs")).
	Regarding claim 5, Lee discloses the blood pressure estimation system according to any one of claims 2 (See above discussion), wherein the face image is a face thermal image or a face visible image (See Lee: Para. [0055] (providing that disclosure relies upon, "capturing the subject's face with the camera") and Para. [0052] (stating that, "[b]lood pressure is determined using image processing techniques performed over a plurality of images captured by one or more digital imaging cameras, such as a digital video camera")).
	Regarding claim 6, Lee discloses the blood pressure estimation system according to claim 1 (See above discussion), wherein the blood pressure estimation unit includes a 
determination feature amount storage unit that stores a determination spatial feature amount corresponding to a blood pressure stage consisting of two stages or three stages (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0063] (providing that, "TOI [transdermal optical imaging] signals can be taken from regions of interest (ROIs) of the human subject, for example forehead, nose, and cheeks, and can be defined manually or automatically for the video images ... [and] preferably selected on the basis of which HC [hemoglobin concentration] is particularly indicative of blood pressure measurement"), and Para. [0103] (stating that, "the output module ... outputs, via the trained models of the machine learning module ... the estimates of systolic blood pressure (SBP) and diastolic blood pressure (DBP) to the output device ... the supplementary and independent output can be a pulse pressure (PP) being the difference between SBP and DBP")), 
a spatial feature amount extraction unit that extracts the spatial feature amount of the face image acquired by the face image acquisition unit (See Lee: Para. [0053] (clarifying that there is no, "direct physical contact between a subject and a blood pressure measurement instrument ... remote blood pressure measurement can be performed on a subject using a suitable imaging device, such as by a video camera communicating over a communications channel") and Para. [0066] (providing that, "the subject's face can be divided into a plurality of regions of interest (ROIs) ... [which] can be manually selected or automatically detected with the use of a face tracking software")), a blood pressure stage determination unit that determines the blood pressure stage of the subject based on the spatial feature amount extracted by the spatial feature amount extraction unit and the determination spatial feature amount (See Lee: Para. [0107] (stating that the, "frequency domain values and the beat signals can be provided to the machine learning model to further refine the model and therefore provide enhanced accuracy for estimating the SBP and DBP")), and an estimated blood pressure stage output unit that outputs the determination result by the blood pressure stage determination unit as an estimation result of the blood pressure stage of the subject (See Lee: Para. [0103] (stating that, "the output module ... outputs, via the trained models of the machine learning module ... the estimates of systolic blood pressure (SBP) and diastolic blood pressure (DBP) to the output device ... the supplementary and independent output can be a pulse pressure (PP) being the difference between SBP and DBP")).
Regarding claim 7, Lee discloses a blood pressure estimation system according to claim 6 (See above discussion), wherein the determination spatial feature amount stored in the determination feature amount storage unit is a spatial feature amount extracted by a machine learning unit (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device") and Para. [0108] (providing that the, "TOI module ... receives a set of images ... of the human subject from a camera. Using machine learning models, the TOI module ... performs bitplane analysis ... on the set of images ... to arrive at TOI signals ... for each ROI. In some cases, in order to increase accuracy of the blood pressure determination, the TOI module ... can perform feature extraction ... on each of the TOI signals for each ROI to feed into the machine learning model, as described herein")), and the machine learning unit includes a learning data storage unit that stores a plurality of learning face images labeled corresponding to blood pressure stages consisting of the two stages or the three stages, respectively (See Lee: Para. [0104] (stating that, "the method for contactless blood pressure determination ... uses machine learning to determine estimates of SBP and DBP … [and] machine trained models, described herein, use training examples ... including ground truths[] of SBP and DBP values") and Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device")), a feature amount extraction unit that extracts the spatial feature amount of the learning face image using a learned model (See Lee: Para. [0066] (providing that the, "subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI")), and a feature amount learning unit that changes network parameters of the learned model based on a relationship between the extraction result obtained by the feature amount extraction unit and the label attached to the learning face image serving as an extraction target thereof (See Lee: Para. [0066] (providing that the, "subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time") and Para. [0067] (stating that the, "video sequence of any subject and apply the HC extracted from selected bitplanes to the computational models to determine blood flow generally associated with systolic and diastolic blood")) such that the extraction accuracy of the spatial feature amount by the feature amount extraction unit becomes high (See Lee: Para. [0066] (providing that, "to increase signal-to-noise ratio (SNR), the subject's face can be divided into a plurality of regions of interest (ROIs) ... [which] can be manually selected or automatically detected with the use of a face tracking software") and Para. [0009] (clarifying that, "the set of bitplanes in the captured image sequence that represent the HC changes of the subject are the bitplanes that are determined to significantly increase a signal-to-noise ratio (SNR)")).
	Regarding claim 8, Lee discloses the blood pressure estimation system according to claim 7 (See above discussion), wherein the face image is a face thermal image or a face visible image (See Lee: Para. [0055] (providing that disclosure relies upon, "capturing the subject's face with the camera") and Para. [0052] (stating that, "[b]lood pressure is determined using image processing techniques performed over a plurality of images captured by one or more digital imaging cameras, such as a digital video camera")).
Regarding claim 9, Lee discloses a learning device (See Lee: Abst. (stating that their disclosure regards a, "system and method for contactless blood pressure determination. The method includes ... using a trained … machine learning model")) comprising: a learning data storage unit that stores a plurality of learning face images labeled corresponding to blood pressure stages consisting of two stages or three stages (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0066] (providing that the, "subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI"), and Para. [0108] (providing that the, "TOI module ... receives a set of images ... of the human subject from a camera. Using machine learning models, the TOI module ... performs bitplane analysis ... on the set of images ... to arrive at TOI signals ... for each ROI. In some cases, in order to increase accuracy of the blood pressure determination, the TOI module ... can perform feature extraction ... on each of the TOI signals for each ROI to feed into the machine learning model, as described herein")); a feature amount extraction unit that extracts a spatial feature amount of the learning face image using a learned model (See Lee: Para. [0066] (providing that the, "subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI") and Para. [0104] (stating that, "the method for contactless blood pressure determination ... uses machine learning to determine estimates of SBP and DBP … [and] machine trained models, described herein, use training examples ... including ground truths[] of SBP and DBP values")); and a feature amount learning unit that changes network parameters of the learned model based on a relationship between an extraction result obtained by the feature amount extraction unit and the label attached to the learning face image serving as an extraction target thereof (See Lee: Para. [0069] (clarifying that the, "memory cell, as illustrated, comprises ... a forget gate ... [and] the forget gate can modulate the memory cell's self-recurrent connection, permitting the cell to remember or forget its previous state, as needed"), Para. [0079] (providing that the, "output layer generates the probability of each condition based on the  representation sequence from the LSTM hidden layer"), and Para. [0081] (clarifying that, "the machine learning module ... allows for the generation of probabilistic mappings or multi-dimensional transfer-functions between the extracted bio-signals presented as training input, as described herein, and the resultant systolic blood pressure (SBP) and diastolic blood pressure (DBP) estimates as the outputs")) such that extraction accuracy of the spatial feature amount by the feature amount extraction unit becomes high (See Lee: Para. [0066] (providing that, "to increase signal-to-noise ratio (SNR), the subject's face can be divided into a plurality of regions of interest (ROIs) ... [which] can be manually selected or automatically detected with the use of a face tracking software") and Para. [0009] (clarifying that, "the set of bitplanes in the captured image sequence that represent the HC changes of the subject are the bitplanes that are determined to significantly increase a signal-to-noise ratio (SNR)")).
Regarding claim 10, Lee discloses a blood pressure estimation method comprising: providing the blood pressure estimating system of claim 1 (See above discussion);  (See Lee: Para. [0055] (stating that the process includes, "capturing the subject's face with the camera")); and  (See Lee: Para. [0063] (providing that the, "TOI [transdermal optical imaging] signals can be taken from regions of interest (ROIs) of the human subject, for example forehead, nose, and cheeks, and can be defined manually or automatically for the video images ... [and] preferably selected on the basis of which HC [hemoglobin concentration] is particularly indicative of blood pressure measurement")). 
Regarding claim 11, Lee discloses the blood pressure estimation method according to claim 10 (See above discussion), wherein the blood pressure estimation step includes  (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0066] (stating that the, "machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time ... the system ... can monitor more complex migrating HC changes across multiple ROIs by observing (or graphing) the spatial dispersion (HC distribution between ROIs) as it evolves over time"), Paras. [0070]-[0073] (clarifying that, "memory cells ... [are] updated at every time step t ... [using] weight matrices"), and Para. [0080] (providing that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure")), (See Lee: Para. [0066] (providing that to, "extract facial blood flow data, facial HC change data on each pixel of each subject's face image is extracted as a function of time when the subject is being viewed by the camera … the subject's face can be divided into a plurality of regions of interest (ROIs) ... In this way, data in each ROI can be averaged"));  (See Lee: Para. [0080] (stating that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure")), and  (See Lee: Para. [0081] (clarifying that, "the machine learning module ... allows for the generation of probabilistic mappings or multi-dimensional transfer-functions between the extracted bio-signals presented as training input, as described herein, and the resultant systolic blood pressure (SBP) and diastolic blood pressure (DBP) estimates as the outputs")). 
Regarding claim 14, Lee discloses the blood pressure estimation method according to claim 10 (See above discussion), wherein the blood pressure estimation step includes (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0063] (providing that, "TOI [transdermal optical imaging] signals can be taken from regions of interest (ROIs) of the human subject, for example forehead, nose, and cheeks, and can be defined manually or automatically for the video images ... [and] preferably selected on the basis of which HC [hemoglobin concentration] is particularly indicative of blood pressure measurement"), and Para. [0103] (stating that, "the output module ... outputs, via the trained models of the machine learning module ... the estimates of systolic blood pressure (SBP) and diastolic blood pressure (DBP) to the output device ... the supplementary and independent output can be a pulse pressure (PP) being the difference between SBP and DBP")),  (See Lee: Para. [0107] (stating that the, "frequency domain values and the beat signals can be provided to the machine learning model to further refine the model and therefore provide enhanced accuracy for estimating the SBP and DBP")), and  (See Lee: Para. [0103] (stating that, "the output module ... outputs, via the trained models of the machine learning module ... the estimates of systolic blood pressure (SBP) and diastolic blood pressure (DBP) to the output device ... the supplementary and independent output can be a pulse pressure (PP) being the difference between SBP and DBP")).
Regarding claim 15, Lee discloses a learning method comprising: providing the learning device of claim 9 (See above discussion);  (See Lee: Para. [0104] (stating that, "the method for contactless blood pressure determination ... uses machine learning to determine estimates of SBP and DBP … [and] machine trained models, described herein, use training examples ... including ground truths[] of SBP and DBP values") and Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"));  (See Lee: Para. [0066] (providing that the, "subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI")); and  (See Lee: Para. [0066] (providing that the, "to increase signal-to-noise ratio (SNR), the subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time"), Para. [0067] (stating that the, "video sequence of any subject and apply the HC extracted from selected bitplanes to the computational models to determine blood flow generally associated with systolic and diastolic blood"), and Para. [0009] (clarifying that, "the set of bitplanes in the captured image sequence that represent the HC changes of the subject are the bitplanes that are determined to significantly increase a signal-to-noise ratio (SNR)")).
Regarding claim 16, Lee discloses a non-volatile recording medium recording a program for causing the blood pressure estimation system of claim 1 (See above discussion; Lee: Para. [0007] (clarifying that, "a method for contactless blood pressure determination of a human subject, the method executed on one or more processors")), comprising: (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0066] (stating that the, "machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time ... the system ... can monitor more complex migrating HC changes across multiple ROIs by observing (or graphing) the spatial dispersion (HC distribution between ROIs) as it evolves over time"), Paras. [0070]-[0073] (clarifying that, "memory cells ... [are] updated at every time step t ... [using] weight matrices"), and Para. [0080] (providing that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure"));  (See Lee: Para. [0055] (providing that disclosure relies upon, "capturing the subject's face with the camera") and Para. [0052] (stating that, "[b]lood pressure is determined using image processing techniques performed over a plurality of images captured by one or more digital imaging cameras, such as a digital video camera")); extracting the weighted time series of the independent components of the face image as a spatial feature amount of the face image by analyzing the independent components of the face image acquired in the face image acquisition step (See Lee: Para. [0066] (providing that to, "extract facial blood flow data, facial HC change data on each pixel of each subject's face image is extracted as a function of time when the subject is being viewed by the camera … the subject's face can be divided into a plurality of regions of interest (ROIs) ... In this way, data in each ROI can be averaged")); and (See Lee: Para. [0080] (stating that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure") and Para. [0081] (clarifying that, "the machine learning module ... allows for the generation of probabilistic mappings or multi-dimensional transfer-functions between the extracted bio-signals presented as training input, as described herein, and the resultant systolic blood pressure (SBP) and diastolic blood pressure (DBP) estimates as the outputs")).
Regarding claim 19, Lee discloses a non-volatile recording medium recording a program for causing the blood pressure estimation system of claim 1 (See above discussion; Lee: Para. [0007] (clarifying that, "a method for contactless blood pressure determination of a human subject, the method executed on one or more processors")), comprising:  (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0063] (providing that, "TOI [transdermal optical imaging] signals can be taken from regions of interest (ROIs) of the human subject, for example forehead, nose, and cheeks, and can be defined manually or automatically for the video images ... [and] preferably selected on the basis of which HC [hemoglobin concentration] is particularly indicative of blood pressure measurement"), and Para. [0103] (stating that, "the output module ... outputs, via the trained models of the machine learning module ... the estimates of systolic blood pressure (SBP) and diastolic blood pressure (DBP) to the output device ... the supplementary and independent output can be a pulse pressure (PP) being the difference between SBP and DBP")); (See Lee: Para. [0055] (stating that the process includes, "capturing the subject's face with the camera")),  (See Lee: Para. [0107] (stating that the, "frequency domain values and the beat signals can be provided to the machine learning model to further refine the model and therefore provide enhanced accuracy for estimating the SBP and DBP")); and  (See Lee: Para. [0103] (stating that, "the output module ... outputs, via the trained models of the machine learning module ... the estimates of systolic blood pressure (SBP) and diastolic blood pressure (DBP) to the output device ... the supplementary and independent output can be a pulse pressure (PP) being the difference between SBP and DBP")). 
Regarding claim 20, Lee discloses the program according to claim 19 (See above discussion), comprising:  (See Lee: Para. [0104] (stating that, "the method for contactless blood pressure determination ... uses machine learning to determine estimates of SBP and DBP … [and] machine trained models, described herein, use training examples ... including ground truths[] of SBP and DBP values") and Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"));  (See Lee: Para. [0066] (providing that the, "subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI")); and (See Lee: Para. [0066] (providing that the, "to increase signal-to-noise ratio (SNR), the subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time"), Para. [0067] (stating that the, "video sequence of any subject and apply the HC extracted from selected bitplanes to the computational models to determine blood flow generally associated with systolic and diastolic blood"), and Para. [0009] (clarifying that, "the set of bitplanes in the captured image sequence that represent the HC changes of the subject are the bitplanes that are determined to significantly increase a signal-to-noise ratio (SNR)")) such that extraction accuracy of the spatial feature amount obtained by the feature amount extraction step becomes high (See Lee: Para. [0066] (providing that, "to increase signal-to-noise ratio (SNR), the subject's face can be divided into a plurality of regions of interest (ROIs) ... [which] can be manually selected or automatically detected with the use of a face tracking software") and Para. [0009] (clarifying that, "the set of bitplanes in the captured image sequence that represent the HC changes of the subject are the bitplanes that are determined to significantly increase a signal-to-noise ratio (SNR)")), wherein  (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device") and Para. [0063] (providing that, "TOI [transdermal optical imaging] signals can be taken from regions of interest (ROIs) of the human subject, for example forehead, nose, and cheeks, and can be defined manually or automatically for the video images ... [and] preferably selected on the basis of which HC [hemoglobin concentration] is particularly indicative of blood pressure measurement")).
Regarding claim 21, Lee discloses a non-volatile recording medium recording a program for causing the leaning device of claim 9 (See above discussion; Lee: Para. [0007] (clarifying that, "a method for contactless blood pressure determination of a human subject, the method executed on one or more processors")), comprising:  (See Lee: Para. [0104] (stating that, "the method for contactless blood pressure determination ... uses machine learning to determine estimates of SBP and DBP … [and] machine trained models, described herein, use training examples ... including ground truths[] of SBP and DBP values") and Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"));  (See Lee: Para. [0066] (providing that the, "subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI")); and  (See Lee: Para. [0066] (providing that the, "to increase signal-to-noise ratio (SNR), the subject's face can be divided into a plurality of regions of interest (ROIs) ... The ROIs can be manually selected or automatically detected with the use of a face tracking software. The machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time"), Para. [0067] (stating that the, "video sequence of any subject and apply the HC extracted from selected bitplanes to the computational models to determine blood flow generally associated with systolic and diastolic blood"), and Para. [0009] (clarifying that, "the set of bitplanes in the captured image sequence that represent the HC changes of the subject are the bitplanes that are determined to significantly increase a signal-to-noise ratio (SNR)")) such that extraction accuracy of the spatial feature amount obtained by the feature amount extraction step becomes high (See Lee: Para. [0066] (providing that, "to increase signal-to-noise ratio (SNR), the subject's face can be divided into a plurality of regions of interest (ROIs) ... [which] can be manually selected or automatically detected with the use of a face tracking software") and Para. [0009] (clarifying that, "the set of bitplanes in the captured image sequence that represent the HC changes of the subject are the bitplanes that are determined to significantly increase a signal-to-noise ratio (SNR)")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Noguchi (US 2016/0302735 A1).
	Regarding claim 3, Lee discloses the blood pressure estimation system according to claim 1 (See above discussion), wherein the blood pressure estimation unit includes a correlation data storage unit that stores correlation data showing the weighted time series of the independent component of the face image and a relationship between ... the weighted time series and the blood pressure (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0066] (stating that the, "machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time ... the system ... can monitor more complex migrating HC changes across multiple ROIs by observing (or graphing) the spatial dispersion (HC distribution between ROIs) as it evolves over time"), Paras. [0070]-[0073] (clarifying that, "memory cells ... [are] updated at every time step t ... [using] weight matrices"), and Para. [0080] (providing that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure")), a weighted time series calculation unit that calculates a weighted time series of the independent components of the face image as the spatial feature amount by analyzing the independent component of the face image acquired by the face image acquisition unit (See Lee: Para. [0022] (clarifying that the, "system for contactless blood pressure determination of a human subject [includes] ...a transdermal optical imaging (TOI) module to receive a captured image sequence of light re-emitted from the skin of one or more humans"), Para. [0106] (stating that in, "the machine learning models, the magnitude profile F(i) transforms the TOI input data ... In this case, TOI time-series input signals are received"), and Paras. [0068]-[0069] (providing that the, "Long Short Term Memory (LSTM) neural network, the LSTM neural network comprises at least three layers of cells ... Each memory cell, as illustrated, comprises four main elements: an input gate, a neuron with a self-recurrent connection (a connection to itself), a forget gate and an output gate. The self-recurrent connection has a weight of 1.0 and ensures that, barring any outside interference, the state of a memory cell can remain constant from one time step to another")), and therefore substantially what is described by claim 3.
However, Lee fails to disclose, wherein the blood pressure estimation unit includes a correlation data storage unit that stores correlation data showing the weighted time series of the independent component of the face image and a relationship between a differential value of the weighted time series and the blood pressure … a weighted time series differential value calculation unit that calculates a differential value of the weighted time series calculated by the weighted time series calculation unit, a blood pressure determination unit that determines a blood pressure value corresponding to the weighted time series calculated by the weighted time series calculation unit and the differential value of the weighted time series calculated by the weighted time series differential value calculation unit from the correlation data, and an estimated blood pressure value output unit that outputs the value determined by the blood pressure determination unit as an estimated value of the blood pressure of the subject.
Nevertheless, Noguchi teaches wherein the blood pressure estimation unit includes a correlation data storage unit that stores correlation data showing the weighted time series of the independent component of the face image and a relationship between a differential value of the weighted time series and the blood pressure (See Noguchi: Paras. [0391]-[0392] (clarifying that, "a pulse wave trace signal at 30 Hz is created based on the Cb+Cr signal of the region of interest ROI ... [and] the blood pressure information is estimated based on the pulse wave feature amount ... and the user information"), Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform"), and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")) … a weighted time series differential value calculation unit that calculates a differential value of the weighted time series calculated by the weighted time series calculation unit (See Noguchi: Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")), a blood pressure determination unit that determines a blood pressure value corresponding to the weighted time series calculated by the weighted time series calculation unit and the differential value of the weighted time series calculated by the weighted time series differential value calculation unit from the correlation data (See Noguchi: Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")), and an estimated blood pressure value output unit that outputs the value determined by the blood pressure determination unit as an estimated value of the blood pressure of the subject (See Noguchi: Paras. [0578]-[0580] (providing for a, "real-time blood pressure information output apparatus, comprising: ... a facial video input unit that receives an input of a facial video of a living body; and ... a real-time blood pressure information output unit that outputs real-time blood pressure information of the living body based on the facial video")).
The teachings of Lee and the teachings of Noguchi are considered to be analogous to the claimed invention because they are in the same field of techniques that estimates a blood pressure of a subject in a non-contact manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lee with the teachings of Noguchi to provide for what is described in claim 3. This is because Noguchi Paragraphs [0010] to [0011] provides the motivation that, "conventional blood pressure measuring apparatuses apply ... burden on the living bodies [which] is significant ... [and] is an object of an aspect of the innovations herein to provide a pulse wave measuring apparatus ... capable of overcoming ... [these] drawbacks."
Regarding claim 4, Lee in view of Noguchi teaches the blood pressure estimation system according to claim 3 (See above discussion) the blood pressure estimation system according to claim 3 (See Noguchi: Para. [0284] (stating that the, "curvature of a differential pulse wave may be derived ... the pulse wave feature amount is the top peak ... and the bottom peak ... of a first-order differentiation pulse wave, the top peak ... and the bottom peak ... of a second order differentiation pulse wave or the like") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")), and the weighted time series differential value calculation unit calculates the first-order differential value and the second-order differential value of the weighted time series (See Noguchi: Para. [0284] (stating that the, "curvature of a differential pulse wave may be derived ... the pulse wave feature amount is the top peak ... and the bottom peak ... of a first-order differentiation pulse wave, the top peak ... and the bottom peak ... of a second order differentiation pulse wave or the like") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")).
The teachings of Lee and the teachings of Noguchi are considered to be analogous to the claimed invention because they are in the same field of techniques that estimates a blood pressure of a subject in a non-contact manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lee with the teachings of Noguchi to provide for what is described in claim 4. This is because Noguchi Paragraphs [0010] to [0011] provides the motivation that, "conventional blood pressure measuring apparatuses apply ... burden on the living bodies [which] is significant ... [and] is an object of an aspect of the innovations herein to provide a pulse wave measuring apparatus ... capable of overcoming ... [these] drawbacks."
Regarding claim 12, Lee discloses the blood pressure estimation method according to claim 10 (See above discussion), wherein the blood pressure estimation step includes (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0066] (stating that the, "machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time ... the system ... can monitor more complex migrating HC changes across multiple ROIs by observing (or graphing) the spatial dispersion (HC distribution between ROIs) as it evolves over time"), Paras. [0070]-[0073] (clarifying that, "memory cells ... [are] updated at every time step t ... [using] weight matrices"), and Para. [0080] (providing that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure")); (See Lee: Para. [0022] (clarifying that the, "system for contactless blood pressure determination of a human subject [includes] ...a transdermal optical imaging (TOI) module to receive a captured image sequence of light re-emitted from the skin of one or more humans"), Para. [0106] (stating that in, "the machine learning models, the magnitude profile F(i) transforms the TOI input data ... In this case, TOI time-series input signals are received"), and Paras. [0068]-[0069] (providing that the, "Long Short Term Memory (LSTM) neural network, the LSTM neural network comprises at least three layers of cells ... Each memory cell, as illustrated, comprises four main elements: an input gate, a neuron with a self-recurrent connection (a connection to itself), a forget gate and an output gate. The self-recurrent connection has a weight of 1.0 and ensures that, barring any outside interference, the state of a memory cell can remain constant from one time step to another")), and therefore substantially what is described by claim 12.
However, Lee fails to disclose, wherein the blood pressure estimation step includes a differential value thereof and a blood pressure … calculated by the weighted time series calculation step and the differential value of the weighted time series calculated by the weighted time series differential value calculation unit; and t.
Nevertheless, Noguchi teaches wherein the blood pressure estimation step includes (See Noguchi: Paras. [0391]-[0392] (clarifying that, "a pulse wave trace signal at 30 Hz is created based on the Cb+Cr signal of the region of interest ROI ... [and] the blood pressure information is estimated based on the pulse wave feature amount ... and the user information"), Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform"), and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")) …  (See Noguchi: Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")),  (See Noguchi: Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")); and t (See Noguchi: Paras. [0578]-[0580] (providing for a, "real-time blood pressure information output apparatus, comprising: ... a facial video input unit that receives an input of a facial video of a living body; and ... a real-time blood pressure information output unit that outputs real-time blood pressure information of the living body based on the facial video")).
The teachings of Lee and the teachings of Noguchi are considered to be analogous to the claimed invention because they are in the same field of techniques that estimates a blood pressure of a subject in a non-contact manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lee with the teachings of Noguchi to provide for what is described in claim 12. This is because Noguchi Paragraphs [0010] to [0011] provides the motivation that, "conventional blood pressure measuring apparatuses apply ... burden on the living bodies [which] is significant ... [and] is an object of an aspect of the innovations herein to provide a pulse wave measuring apparatus ... capable of overcoming ... [these] drawbacks."
Regarding claim 13, Lee in view of Noguchi teaches the blood pressure estimation method according to claim 12 (See above discussion), wherein the differential value of the weighted time series includes a first-order differential value and a second-order differential value of the weighted time series (See Noguchi: Para. [0284] (stating that the, "curvature of a differential pulse wave may be derived ... the pulse wave feature amount is the top peak ... and the bottom peak ... of a first-order differentiation pulse wave, the top peak ... and the bottom peak ... of a second order differentiation pulse wave or the like") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")), and the weighted time series differential value calculation step is a step of calculating the first- order differential value and the second-order differential value of the weighted time series (See Noguchi: Para. [0284] (stating that the, "curvature of a differential pulse wave may be derived ... the pulse wave feature amount is the top peak ... and the bottom peak ... of a first-order differentiation pulse wave, the top peak ... and the bottom peak ... of a second order differentiation pulse wave or the like") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")).
The teachings of Lee and the teachings of Noguchi are considered to be analogous to the claimed invention because they are in the same field of techniques that estimates a blood pressure of a subject in a non-contact manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lee with the teachings of Noguchi to provide for what is described in claim 13. This is because Noguchi Paragraphs [0010] to [0011] provides the motivation that, "conventional blood pressure measuring apparatuses apply ... burden on the living bodies [which] is significant ... [and] is an object of an aspect of the innovations herein to provide a pulse wave measuring apparatus ... capable of overcoming ... [these] drawbacks."
Regarding claim 17, Lee discloses a non-volatile recording medium recording a program for causing a computer to function as a means for estimating a blood pressure of a subject, comprising (See Lee: Para. [0007] (clarifying that, "a method for contactless blood pressure determination of a human subject, the method executed on one or more processors")): a correlation data storage step of storing correlation data showing the relationship between blood pressure and the weighted time series of the independent component of the face image (See Lee: Para. [0056] (providing that the, "video images captured by the video-camera … can be processed by the image processing unit ... and stored on the storage device"), Para. [0066] (stating that the, "machine learning module ... can then average the data in each ROI. This information can then form the basis for the training set ... the system ... can monitor stationary HC changes contained by a selected ROI over time, by observing (or graphing) the resulting temporal profile (for example, shape) of the selected ROI HC intensity values over time ... the system ... can monitor more complex migrating HC changes across multiple ROIs by observing (or graphing) the spatial dispersion (HC distribution between ROIs) as it evolves over time"), Paras. [0070]-[0073] (clarifying that, "memory cells ... [are] updated at every time step t ... [using] weight matrices"), and Para. [0080] (providing that the, "machine learning module ... uses the dynamic changes, over time, of localized blood-flow localized volume concentrations at each of the regions-of-interest (ROI) determined by the TOI module ... to determine blood pressure")) … a weighted time series calculation step of calculating a weighted time series of the independent components of the face image as the spatial feature amount by analyzing the independent components of the face image acquired in the face image acquisition step (See Lee: Para. [0022] (clarifying that the, "system for contactless blood pressure determination of a human subject [includes] ...a transdermal optical imaging (TOI) module to receive a captured image sequence of light re-emitted from the skin of one or more humans"), Para. [0106] (stating that in, "the machine learning models, the magnitude profile F(i) transforms the TOI input data ... In this case, TOI time-series input signals are received"), and Paras. [0068]-[0069] (providing that the, "Long Short Term Memory (LSTM) neural network, the LSTM neural network comprises at least three layers of cells ... Each memory cell, as illustrated, comprises four main elements: an input gate, a neuron with a self-recurrent connection (a connection to itself), a forget gate and an output gate. The self-recurrent connection has a weight of 1.0 and ensures that, barring any outside interference, the state of a memory cell can remain constant from one time step to another")), and therefore substantially what is described by claim 17.
However, Lee fails to disclose and its differential value … .
Nevertheless, Noguchi teaches  and its differential value (See Noguchi: Paras. [0391]-[0392] (clarifying that, "a pulse wave trace signal at 30 Hz is created based on the Cb+Cr signal of the region of interest ROI ... [and] the blood pressure information is estimated based on the pulse wave feature amount ... and the user information"), Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform"), and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")) … (See Noguchi: Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible"));  (See Noguchi: Para. [0280] (providing that, "a method of improving the accuracy of estimating blood pressure by taking the elasticity of blood vessels ... correlated with the curvature near the top peak a(PT) or the bottom peak a(PB) of a pulse wave waveform or a first- or higher-order differentiation pulse wave waveform") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")); and  (See Noguchi: Paras. [0578]-[0580] (providing for a, "real-time blood pressure information output apparatus, comprising: ... a facial video input unit that receives an input of a facial video of a living body; and ... a real-time blood pressure information output unit that outputs real-time blood pressure information of the living body based on the facial video")).
The teachings of Lee and the teachings of Noguchi are considered to be analogous to the claimed invention because they are in the same field of techniques that estimates a blood pressure of a subject in a non-contact manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lee with the teachings of Noguchi to provide for what is described in claim 17. This is because Noguchi Paragraphs [0010] to [0011] provides the motivation that, "conventional blood pressure measuring apparatuses apply ... burden on the living bodies [which] is significant ... [and] is an object of an aspect of the innovations herein to provide a pulse wave measuring apparatus ... capable of overcoming ... [these] drawbacks."
Regarding claim 18, Lee in view of Noguchi teaches the program according to claim 17 (See above discussion), wherein the differential value of the weighted time series includes a first-order differential value and a second-order differential value of the weighted time series (See Noguchi: Para. [0284] (stating that the, "curvature of a differential pulse wave may be derived ... the pulse wave feature amount is the top peak ... and the bottom peak ... of a first-order differentiation pulse wave, the top peak ... and the bottom peak ... of a second order differentiation pulse wave or the like") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")), and the weighted time series differential value calculation step is a step of calculating the first- order differential value and the second-order differential value of the weighted time series (See Noguchi: Para. [0284] (stating that the, "curvature of a differential pulse wave may be derived ... the pulse wave feature amount is the top peak ... and the bottom peak ... of a first-order differentiation pulse wave, the top peak ... and the bottom peak ... of a second order differentiation pulse wave or the like") and Para. [0344] (stating that the, "window function multiplication unit ... executes, on the processing window pulse wave, window processing by using the Hanning window function or the Kaiser-Bessel derived window function. Thereby, temporal weighting becomes possible")).
The teachings of Lee and the teachings of Noguchi are considered to be analogous to the claimed invention because they are in the same field of techniques that estimates a blood pressure of a subject in a non-contact manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lee with the teachings of Noguchi to provide for what is described in claim 18. This is because Noguchi Paragraphs [0010] to [0011] provides the motivation that, "conventional blood pressure measuring apparatuses apply ... burden on the living bodies [which] is significant ... [and] is an object of an aspect of the innovations herein to provide a pulse wave measuring apparatus ... capable of overcoming ... [these] drawbacks."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793